United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1585
Issued: March 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 14, 2018 appellant, through counsel, filed a timely appeal from a July 24, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish that his peripheral
polyneuropathy was causally related to, or aggravated by, the accepted factors of his federal
employment.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On May 4, 2015 appellant, then a 58-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that he experienced pain and difficulty when walking as a result of
repetitively standing, climbing, driving, and walking a minimum of eight hours a day while in the
performance of duty. He noted that he first became aware of his claimed condition on October 8,
2013 and realized it resulted from his federal employment duties on April 23, 2015. Appellant did
not stop work.
Appellant received medical treatment from Dr. David E. Hoffman, a Board-certified
neurologist. In an October 8, 2013 report, Dr. Hoffman indicated that he was treating appellant
for paresthesia in both feet. He noted that appellant worked as a mail carrier and reported abnormal
neurological examination of appellant’s bilateral lower extremities. Dr. Hoffman diagnosed
peripheral polyneuropathy and opined that it was aggravated by being on his feet virtually eight
hours a day, five days a week.” He further reported that walking had been an aggravating factor
regarding the symptomatic polyneuropathy.
Dr. Hoffman continued to treat appellant. In reports dated October 13, 2014 to July 7,
2015, he noted that electrodiagnostic testing had confirmed that appellant had a length-dependent,
predominantly axonal, sensorimotor polyneuropathy.4 Dr. Hoffman clarified that appellant’s
polyneuropathy was not caused by his employment, but his work duties significantly aggravated
symptoms related to this preexisting condition.
In a June 18, 2015 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence necessary to establish his claim and provided a questionnaire for his completion. OWCP
afforded appellant 30 days to submit the requested information.
Appellant subsequently submitted a copy of the October 8, 2013 EMG/NCV study referred
to by Dr. Hoffman, a July 7, 2015 letter from Dr. Hoffman, and a copy of Dr. Hoffman’s
October 13, 2014 report.

3

Docket No. 17-0091 (issued July 25, 2017).

4
An October 8, 2013 electromyography (EMG) and nerve conductive velocity (NCV) study showed abnormal
findings and demonstrated evidence of a length-dependent, predominantly axonal sensorimotor polyneuropathy.

2

By decision dated August 5, 2015, OWCP denied appellant’s claim. It accepted as factual
his duties as a letter carrier and a diagnosis of peripheral neuropathy, but denied his claim because
the medical evidence of record was insufficient to establish that appellant’s medical condition had
been caused or aggravated by factors of his federal employment.
On September 29, 2015 appellant requested reconsideration and submitted additional
medical evidence. In a September 9, 2015 letter, Dr. Hoffman reiterated that walking had not
caused appellant’s neurological condition, but that prolonged walking was more painful due to his
neurological condition. By decision dated December 23, 2015, OWCP denied modification of its
August 5, 2015 decision.
On May 23, 2016 appellant, through counsel, requested reconsideration.
Appellant subsequently submitted a January 26, 2016 letter, wherein Dr. Hoffman related
that appellant’s disability from his neuropathy was significantly contributed to by the imperative
of having to be on his feet several hours a day delivering mail. Dr. Hoffman again reiterated, in a
June 27, 2016 letter, that the repetitive walking by appellant on his postal route aggravated his
preexisting condition, from a symptomatic point of view only.
By decision dated August 19, 2016, OWCP denied modification of its December 23, 2015
decision.
Appellant appealed to the Board. By decision dated July 25, 2017, the Board affirmed the
August 19, 2016 decision. The Board held that the medical evidence then of record was
insufficient to establish that appellant’s federal employment duties had caused or contributed to
his diagnosed peripheral polyneuropathy. The Board noted that Dr. Hoffman’s reports lacked
medical rationale sufficient to explain how appellant’s employment duties physiologically caused
or contributed to his polyneuropathy condition.
On May 8, 2018 appellant, through counsel, requested reconsideration.
In an April 24, 2018 report, Dr. Neil Allen, Board-certified in internal medicine and
neurology, indicated that he reviewed appellant’s medical records and contacted him for a
statement to determine whether causal relationship existed between appellant’s bilateral foot
injuries and his work-related trauma. He described that appellant worked as a letter carrier and
related appellant’s complaints of gradually worsening pain, numbness, and tingling in both his
feet. Dr. Allen noted that an October 8, 2013 EMG study of the bilateral lower extremity revealed
evidence of sensorimotor polyneuropathy. He opined that appellant’s bilateral foot condition had
been directly aggravated by the physical demands of his position. Dr. Allen explained that, as a
letter carrier, appellant was required to stand and walk for eight or more hours per day and operate
a vehicle daily. He referenced The Merck Manual (13th Edition, p. 1385), which related that direct
pressure and cold temperatures were an “exacerbating [aggravating] factor in polyneuropathy.”
Dr. Allen explained “that touching an area affected by polyneuropathy with the force equal to
one’s body weight, hundreds if not thousands of times per day, to walk the route of letter carrier
would, logically, aggravate the symptoms related to a polyneuropathy.” He opined that appellant’s
accepted duties in the position of a letter carrier required him to place pressure on his lower
extremity thousands of times per day in, at times, frigid conditions and that these exposures led to

3

the aggravation of his polyneuropathy. Dr. Allen concluded that the daily prolonged standing and
walking required on a day-to-day basis by appellant’s letter carrier position led to the aggravation
of polyneuropathy.
By decision dated July 24, 2018, OWCP denied modification.5 It found that Dr. Allen’s
April 24, 2018 report did not contain a well-rationalized medical opinion explaining how
appellant’s federal employment aggravated his bilateral lower extremity condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
In an occupational disease claim, appellant’s burden of proof requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.9
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the

5
Although the July 24, 2018 OWCP decision denied modification of the Board’s July 25, 2017 decision, OWCP is
not authorized to review Board decisions. The decisions and orders of the Board are final as to the subject matter
appealed, and such decisions and orders are not subject to review, except by the Board. 20 C.F.R. § 501.6(d).
Although the July 25, 2017 Board decision was the last merit decision, OWCP’s August 19, 2016 decision is the
appropriate subject of possible modification by OWCP
6

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
7
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
8

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

10

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

4

relationship between the diagnosed condition and the specific employment factors identified by
the employee.11
ANALYSIS
The Board finds that this case is not in posture for decision.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s August 19, 2016 decision because the Board
has already considered this evidence in its July 25, 2017 decision. Findings made in prior Board
decisions are res judicata absent any further review by OWCP under section 8128 of FECA.12
In support of his May 8, 2018 reconsideration request appellant subsequently submitted an
April 24, 2018 report by Dr. Allen who opined that the daily prolonged standing and walking
required by the accepted duties, on a day-to-day basis, by appellant’s letter carrier position led to
the aggravation of polyneuropathy. Dr. Allen noted that his report was prepared to provide a
rationalized medical opinion in order to establish whether causal relationship exists between
appellant’s bilateral foot injuries and work-related trauma sustained on and prior to
October 8, 2013. In preparation of the report, he reviewed appellant’s medical records and
contacted him for a statement regarding his employment duties. Dr. Allen reviewed appellant’s
medical records and noted that his treating physicians had diagnosed bilateral polyneuropathy,
which had been confirmed by electrodiagnostic studies he had also reviewed. He also noted that
appellant’s medical records were consistent with his physical complaints at the time he prepared
his report and that his treating physician, Dr. Hoffman, had also noted that he related that cold
temperatures and excessive walking caused an increase in symptomatology. Dr. Allen opined that
touching an area affected by polyneuropathy with the force equal to one’s body weight, hundreds
if not thousands of times per day, to walk the route of letter carrier would aggravate the symptoms
related to a polyneuropathy. He explained that appellant’s accepted duties in the position of a
letter carrier required him to place pressure on his lower extremity thousands of times per day in,
at times, frigid conditions and that these exposures led to the aggravation of his polyneuropathy.
While the April 24, 2018 report from Dr. Allen is not completely rationalized, it is
consistent in finding that appellant’s accepted duties of a letter carrier, which included prolonged
standing and walking, often in frigid conditions, were sufficient to have aggravated his preexisting
condition of polyneuropathy and now provides an explanation of the process by which the accepted
employment duties can aggravate the condition of polyneuropathy. The Board thus finds that the
medical opinion of Dr. Allen is based upon a complete factual history and medical background of
appellant, is provided with reasonable medical certainty, and provides a sufficient level of medical
rationale explaining the nature of the relationship between the diagnosed condition and the
accepted employment factors.13 The Board further finds that the medical opinion of Dr. Allen is
11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

12

See K.K., Docket No. 17-1061 (issued July 25, 2018). The Board will, therefore, not review the evidence
addressed in the prior appeal.
13

See E.C., Docket No. 17-1765 (issued January 24, 2018).

5

accurately premised upon the physical examinations conducted by Dr. Hoffman and that, under
the facts as set forth in this case, a physical examination is unnecessary for the limited purpose of
providing a physiologic explanation of whether the accepted employment factors were sufficient
to have aggravated appellant’s diagnosed medical condition.14 Finally, the evidence of record is
supportive of causal relationship and is not contradicted by any substantial medical or factual
evidence of record.
It is well established that proceedings under FECA are not adversarial in nature and, while
the claimant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.15 Thus, while
Dr. Allen’s report is insufficient to meet appellant’s burden of proof to establish this claim, it raises
an inference of causal relationship between the accepted factors of employment and the diagnosed
condition and is sufficient to require further development of the medical record.16
On remand OWCP shall develop the claim by referring appellant and the medical evidence
of record to an appropriate specialist to obtain a rationalized opinion regarding whether his
condition of polyneuropathy has been aggravated by the accepted factors of his federal
employment.17 After such further development as OWCP deems necessary, it shall issue a de novo
decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

14

See W.C., Docket No. 18-1386 (issued January 22, 2019); Sherry Shreiber, Docket No. 04-1966 (issued
January 24, 2005); Melvina Jackson, 38 ECAB 443, 447-52 (1987) (finding that in a situation where the diagnosis is
clearly established and the issue is whether factors of employment caused or aggravated the diagnosed condition, a
physical examination would add little probative value to a medical opinion on causal relationship.)
15

See Phillip L. Barnes, 55 ECAB 426 (2004); Virginia Richard (Lionel F. Richard), 53 ECAB 430 (2002).

16

See W.W., Docket No. 15-1130 (issued August 7, 2015); Phillip L. Barnes, 55 ECAB 426 (2004); John J.
Carlone, 41 ECAB 354 (1989).
17

M.K., Docket No. 17-1140 (issued October 18, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the July 24, 2018 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: March 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

